DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, it is not clear how a separator film is configured to be removed from itself (the separator film). For purposes of examination, Examiner will assume the separator is configured to be removed from the adhesive layer.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 12, 17, 25, 27, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wano et al. (JP 2003-277702 A) in view of Iida et al. (US Pub. 2008/0075935 A1) and Moriyama et al. (JP H08-258198 A). 
Regarding claims 1-3, 7 and 8, Wano discloses a breathable double-sided adhesive tape and a suction-fixing sheet ([0001]) where the adhesive has a plurality of holes (air-permeable) so that adsorption performance is not deteriorated ([0006]-[0007] and [0009]). The suction sheet is a porous sheet composed of ultra-high molecular weight polyethylene particles ([0008]). The adhesive strength of the sheet to the base layer is lower at 3 to 5 N/25 mm ([0014]) where the adhesive strength is higher where it is attached to the porous sheet and no adhesive remains at the time of peeling off the base which has a lower adhesive strength ([0006], [0010], and [0014]). If no adhesive remains, this is considered to disclose 40 wt% or less adhesive remaining.
Wano does not specifically disclose a base layer which is an air permeable porous body of ultrahigh molecular weight polyethylene fine particles, where the surface porous sheet has an Ra of 1 micron or less, and where the adhesive is a single layer
Iida discloses a sheet for suction and fixation comprising a porous sheet (base layer) and particle layer (surface layer) where the surface roughness of the particle layer, Ra, is not greater than 0.5 microns (abstract). The porous sheet is air permeable ([0032]), UHMWPE ([0031]) and is UHMWPE powder sintered (bonded) together ([0053]).
Moriyama discloses a laminated porous sheet for adsorption and fixation ([0001]) where the porous sheet is multilayered with the sheets having different air permeability and are made of ultrahigh molecular weight polyethylene ([0006]-[0008]). Lamination occurs by partially adhering the sheets to each other with a dot, streak or mesh like pattern of adhesive (single adhesive layer) which is done by applying the adhesive to the top sheet and then applied to the sheet below ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to give the porous sheet in Wano a surface roughness, Ra, of not greater than 0.5 microns as taught in Iida to prevent the surface profile of the porous sheet from being transferred to the sucked surface (Iida, [0024]). It would have further been obvious to one of ordinary skill in the art at the time of the invention for the porous sheet in Wano to include a porous ultrahigh molecular weight polyethylene base sheet as taught in Iida and Moriyama to have a suction sheet with higher strength while still being inexpensive to produce (Iida, [0014], [0018] and [0022]) and to have a sheet where adhesive from the connection with the base layer does not migrate to the surface of the porous sheet (Moriyama, [0005]-[0006]) where it is obvious to separate the two layers in Iida or Moriyama to make the surface particle layer replaceable by being attached with an adhesive (Wano, [0010]). Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that partially provided pressure sensitive adhesive may be applied to the top layer as a single layer and then the sheet and adhesive is applied to the bottom layer as taught in Moriyama as a known suitable way to partially bond two layers (Moriyama, [0010]) where the adhesive would still be chosen to have the adhesive strength as taught in Wano so that the adhesive is peelable (Wano, ([0006], [0010], and [0014]).
Regarding claim 5, Wano discloses the porous sheet having a porosity of 5 to 40% and pore size of 10 to 150 microns (Wano, [0032]). Iida and Moriyama teach that pore diameter increases as particle diameter increases (Iida, [0053] and Moriyama, [0019]). Iida discloses the porous layer (base) being porous (Iida, [0029]) with a porosity of 10 to 70% (Iida, [0033]) Although Wano in view of Iida and Moriyama does not specifically disclose the average pore diameter of the porous sheet being smaller than the pore diameter of the base, it would have been obvious to one of ordinary skill in the art at the time of the invention that the pore size may be designed to be smaller in the surface porous sheet layer to assure a smooth surface while also assuring strength and air permeability in the base.
Regarding claim 6, Wano discloses the porous sheet having a thickness of 0.5 to 3 mm (Wano, [0032]) and Iida discloses the porous layer (base) having a thickness of 0.1 to 3 mm ([0032]). It would have been obvious to one of ordinary skill in the art at the time of the invention that the two layers in Wano in view of Iida and Moriyama may have any thickness in the ranges taught in Wano and Iida including a thickness for the porous sheet which is less than the base as known suitable thicknesses for the layers.
Regarding claims 12 and 17, Wano does not specifically disclose the porous sheet having a smaller diameter particle than the base layer.
Iida discloses a surface porous layer with a particle diameter of 30 microns and base porous layer of 110 microns ([0066] and [0068]). It would have been obvious to one of ordinary skill in the art at the time of the invention that the porous sheet and base in Wano in view of Iida and Moriyama could have the same particles sizes as the surface particle layer and porous layer as taught in Iida as known suitable particle sizes for surface and base layers. 
Further, although Wano in view of Iida and Moriyama does not specifically disclose that the particles of the porous sheet do not penetrate into the pore of the base, this property would be expected given the sheet are formed separately with an adhesive layer in between and there is some separation between the layers.
Regarding claim 25, Wano discloses a breathable double-sided adhesive tape and a suction-fixing sheet ([0001]) where the adhesive has a plurality of holes (air-permeable) so that adsorption performance is not deteriorated ([0006]-[0007] and [0009]). The suction sheet is a porous sheet composed of ultra-high molecular weight polyethylene ([0008]). The adhesive strength of the sheet to the base layer is lower at 3 to 5 N/25 mm ([0014]) where the adhesive strength is higher where it is attached to the porous sheet and no adhesive remains at the time of peeling on the base which has a lower adhesive strength ([0006], [0010], and [0014]). If no adhesive remains, this is considered to disclose 40 wt% or less adhesive remaining.
Wano does not specifically disclose a second identical porous sheet that can replace the porous sheet. However, Wano discloses the porous sheet is expected to be peeled off ([0006] and [0009]-[0010]) which indicates that it would have been known to one of ordinary skill in the art that these sheets are peeled off and replaced so that the device may still be used. It would have been obvious to one of ordinary skill in the art at the time of the invention that additional porous sheet with an adhesive layer may be available so that replacement sheets may be utilized to continue operation of the device. 
Wano does not specifically disclose a base layer which is an air permeable porous body of ultrahigh molecular weight polyethylene fine particles and where the surface porous sheet has an Ra of 1 micron or less.
Iida discloses a sheet for suction and fixation comprising a porous sheet (base layer) and particle layer (surface layer) where the surface roughness of the particle layer, Ra, is not greater than 0.5 microns (abstract). The porous sheet is air permeable ([0032]), UHMWPE ([0031]) and is UHMWPE powder sintered (bonded) together ([0053]).
Moriyama discloses a laminated porous sheet for adsorption and fixation ([0001]) where the porous sheet is multilayered with the sheets having different air permeability and are made of ultrahigh molecular weight polyethylene ([0006]-[0008]). Lamination occurs by partially adhering the sheets to each other with a dot, streak or mesh like pattern of adhesive (single adhesive layer) which is done by applying the adhesive to top sheet and then applied to the sheet below ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to give the porous sheet in Wano a surface roughness, Ra, of not greater than 0.5 microns as taught in Iida to prevent the surface profile of the porous sheet from being transferred to the sucked surface (Iida, [0024]). It would have further been obvious to one of ordinary skill in the art at the time of the invention for the porous sheet in Wano to include a porous ultrahigh molecular weight polyethylene base sheet as taught in Iida and Moriyama to have a suction sheet with higher strength while still being inexpensive to produce (Iida, [0014], [0018] and [0022]) and to have a sheet where adhesive from the connection with the base layer does not migrate to the surface of the porous sheet (Moriyama, [0005]-[0006]) where it is obvious to separate the two layers in Iida or Moriyama to make the surface particle layer replaceable by being attached with an adhesive (Wano, [0010]). Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that partially provided pressure sensitive adhesive may be applied to the top layer as a single layer and then the sheet and adhesive is applied to the bottom layer as taught in Moriyama as a known suitable way to partially bond these two layers (Moriyama, [0010]) where the adhesive would still be chosen to have the adhesive strength as taught in Wano so that adhesive is peelable (Wano, ([0006], [0010], and [0014]).
Regarding claims 27 and 28, Wano discloses that a separator or release liner (layer which is configured for removal) may be used to form the pressure-sensitive layers for attachment of the pressure-sensitive layer to a layer ([0027]-[0028]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a separator or release liner should be used to attach the pressure-sensitive layer to the top layer in Wano in view of Iida and Moriyama as a conventionally known way to attach a pressure-sensitive layer to another layer as taught in Wano (Wano, [0027]-[0028]).
In the alternative, claims 25 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wano in view of Iida, Moriyama and Wano (JP 2002-173250 A) (hereafter Wano ‘250).
Wano discloses a breathable double-sided adhesive tape and a suction-fixing sheet ([0001]) where the adhesive has a plurality of holes (air-permeable) so that adsorption performance is not deteriorated ([0006]-[0007] and [0009]). The suction sheet is a porous sheet composed of ultra-high molecular weight polyethylene ([0008]). The adhesive strength of the sheet to the base layer is lower at 3 to 5 N/25 mm ([0014]) where the adhesive strength is higher where it is attached to the porous sheet and no adhesive remains at the time of peeling on the base which has a lower adhesive strength ([0006], [0010], and [0014]). If no adhesive remains, this is considered to disclose 40 wt% or less adhesive remaining.
Wano does not specifically disclose a second identical porous sheet that can replace the porous sheet. However, Wano discloses the porous sheet is expected to be peeled off ([0006] and [0009]-[0010]) which indicates that it would have been known to one of ordinary skill in the art that these sheets are peeled off and replaced so that the device may still be used. It would have been obvious to one of ordinary skill in the art at the time of the invention that additional porous sheet with an adhesive layer may be available so that replacement sheets may be utilized to continue operation of the device. 
To the extent the replacement sheet would not be expected based on the teachings in Wano, Wano ‘250 discloses an adsorption plate formed of a porous sheet (surface layer) made of a sintered porous body of ultrahigh molecular weight polyethylene (hereafter “UHMWPE”) ([0001]) where a streaky or dotted (air-permeable) adhesive layer is on the porous sheet to attach the porous layer to a base where there is ease of peeling the porous layer from the base (base layer) to exchange the sheet (separable and replaceable) ([0030]). The sintered porous body is produced with UHMWPE powder with a particle diameter of 30 to 200 microns (particles bonded together) ([0019]).
It would have been obvious to one of ordinary skill in the art at the time of the invention based on the teachings in Wano ‘250 that exchanging porous sheets was well known in the art so having an identical replacement sheet available would have been an obvious convenience to make such an exchange possible.
Wano does not specifically disclose a base layer which is an air permeable porous body of ultrahigh molecular weight polyethylene fine particles and where the surface porous sheet has an Ra of 1 micron or less.
Iida discloses a sheet for suction and fixation comprising a porous sheet (base layer) and particle layer (surface layer) where the surface roughness of the particle layer, Ra, is not greater than 0.5 microns (abstract). The porous sheet is air permeable ([0032]), UHMWPE ([0031]) and is UHMWPE powder sintered (bonded) together ([0053]).
Moriyama discloses a laminated porous sheet for adsorption and fixation ([0001]) where the porous sheet is multilayers with the sheets having different air permeability and are made of ultrahigh molecular weight polyethylene ([0006]-[0008]). Lamination occurs by partially adhering the sheets to each other with a dot, streak or mesh like pattern of adhesive (single adhesive layer) which is done by applying the adhesive to top sheet and then applied to the sheet below ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to give the porous sheet in Wano a surface roughness, Ra, of not greater than 0.5 microns as taught in Iida to prevent the surface profile of the porous sheet from being transferred to the sucked surface (Iida, [0024]). It would have further been obvious to one of ordinary skill in the art at the time of the invention for the porous sheet in Wano to include a porous ultrahigh molecular weight polyethylene base sheet as taught in Iida and Moriyama to have a suction sheet with higher strength while still being inexpensive to produce (Iida, [0014], [0018] and [0022]) and to have a sheet where adhesive from the connection with the base layer does not migrate to the surface of the porous sheet (Moriyama, [0005]-[0006]) where it is obvious to separate the two layers in Iida or Moriyama to make the surface particle layer replaceable by being attached with an adhesive (Wano, [0010]). Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that partially provided pressure sensitive adhesive may be applied to the top layer as a single layer and then the sheet and adhesive is applied to the bottom layer as taught in Moriyama as a known suitable way to partially bond these two layers (Moriyama, [0010]) where the adhesive would still be chosen to have the adhesive strength as taught in Wano so that adhesive is peelable (Wano, ([0006], [0010], and [0014]).
Regarding claim 28, Wano discloses that a separator or release liner (layer which is configured for removal) may be used on the pressure-sensitive layers for attachment of the pressure-sensitive layer to a layer ([0027]-[0028]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a separator or release liner should be used to attach the pressure-sensitive layer to the top layer in Wano in view of Iida and Moriyama as a conventionally known way to attach a pressure-sensitive layer to another layer as taught in Wano (Wano, [0027]-[0028]).
Claims 11, 16, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wano in view of Iida and Moriyama as applied to claim 1 or 7 above, and further in view of Schroeyers et al. (US Pub. 2011/0104487 A1).
Wano in view of Iida and Moriyama discloses the sheet or layer of claim 1 or 7 as discussed above. Wano further discloses the adhesive layer be perforated to have a plurality of through holes (gaps) (Wano, [0007] and [0012]) and Moriyama discloses a dot-like, streak-like, mesh-like partially provided pressure sensitive adhesive layer (Moriyama, [0022]).
Wano does not specifically disclose the amount of adhesive which should be on the porous sheet. 
Schroeyers discloses a pressure sensitive adhesive composition (title) which may be applied to a substrate to create an adhesive surface to which another layer may be applied ([0089]-[0094]). Schroeyers discloses the peel strength between the adhesive and an adjacent polyethylene layer being 5 N/25 mm or less ([0097]). Schroeyers discloses an adhesive coating weight of 10 to 100 g/m2 ([0093]). 
It would have been obvious to one of ordinary skill in the art the time of the invention that the coating amount could be similar to the amount taught in Schroeyers as a known appropriate amount for removable adherence ([0011]).

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. 
Applicant argues Wano in view of Iida and Moriyama fails to disclose the claimed invention. Applicant argues Wano fails to disclose a single layer of adhesive and modification of Wano’s two layered adhesive to a single layer as taught in Moriyama would destroy the principal of operation of Wano’s adhesive particularly because Moriyama does not teach adhesive layers which are detachable. Applicant further argues there is no evidence that the top layer in Wano in view of Moriyama would have stronger adherence than to the bottom layer as argued in the previous Office action because of different porosity or for any other reason so that different adhesive strengths would not be expected. Thus, the combination is not considered to disclose the claimed invention. 
Examiner respectfully disagrees. In response to applicant's argument that the pressure sensitive adhesive is not disclosed in Moriyama as being releasable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Given Wano discloses that the adhesive should be releasable from the bottom layer to make the top layer peelable (Wano, [0006], [0010], and [0014]), one of ordinary skill in the art would understand that any adhesive provided including a one layer adhesive should still allow for peeling. Moriyama further discloses that pressure sensitive adhesive is suitable because of ease of bonding and peeling so that clearly peelability is a property that is considered (Moriyama, [0022]). 
Further, regarding the argument that the principal of operation of the double-sided tape would be destroyed with the modification of the double-sided tape, modifying a single element of the suction-fixing sheet in Wano, is not considered to change the principal of operation of the sheet. The sheet will still be able to function as a suction-fixing sheet for vacuum suction fixing where Moriyama has the same principal of operation of a porous sheet for adsorption and fixation (Moriyama, [0001]). Further, changing the adhesive of a porous sheet where the adhesive is still porous to allow for air flow will allow for the same function of the article. Thus, the change in adhesive is not considered to change the principal of operation. 
Regarding that the different adhesive strengths would not be expected based on the porosity of the sheets. The rejection does not rely on an inherency argument, but to the extent Applicant is arguing that it would not be possible for a single layer to have different adhesive strengths to different layers, Examiner is confused by this argument. The claimed invention is to a single adhesive layer that has different adhesive strengths to a bottom and top layer. There is nothing in the instant Specification that would indicate that the adhesive layer has any special or unusual properties (instant Specification, [0033]) where it appears the difference in adhesive strengths is achieved through laminating the adhesive to the top layer first and through an anchoring effect which is stronger with a smaller pore diameter layer (instant Specification, [0034]). Thus, the instant Specification specifically states that layer with a smaller pore diameter will have a greater anchoring effect to an adhesive. Given Wano in view of Iida and Moriyama teaches the same structure as claimed with the same method of attaching the adhesive to the top layer first (see rejection above) as in the instant Specification, the difference in adhesion would be expected. Therefore, the rejection is considered proper.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783